DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In light of the Applicant's amendment the objection to the previous Office correspondence claims is withdrawn. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “A kit comprising a packaging for an injection device or an injection device and injection device training device”.
What is the differences between the first two injection devices? Is the packaging for both an injection device and an injection training device at the same time?
Claims 14-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on claim 12.


 Rejections - 35 USC § 103

    PNG
    media_image1.png
    694
    968
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    331
    753
    media_image2.png
    Greyscale


Claims 1-4, 8-9, 12, 14-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoftman (U.S. 7,441,655 B1) in view of Dods (U.S. 5,611,432 A).
With regard to claim 1, Hoftman discloses packaging (Hoftman, 100, Fig. 1) for an injection device, the packaging comprising: a channel extending longitudinally to accommodate the injection device (Hoftman, starting at 113 and running to 109, Fig. 3), the channel including a longitudinal wall (Hoftman, 108, Fig. 4) adjoining a base wall (Hoftman Annotated Fig. 4); a handling recess (Hoftman, 107, Fig.1) formed through the longitudinal wall. 
Hoftman does not disclose a positioning rib extending longitudinally from a first rib end to a second rib end and protruding from the base wall into the channel for insertion into a positioning recess of the injection device, wherein the positioning rib arranged offset laterally from the handling recess and extending in a longitudinal field defined by the handling recess, wherein a lateral position of the positioning rib is central in the channel.  
Dods teaches a positioning rib (32, Fig. 2) extending longitudinally and protruding from a base wall (31, Fig. 2) into a channel (36, Fig. 2) (although the positioning rib and channel in Dods are cylindrical, a POSITA would realize that a mere change in shape from cylindrical to rectangular would allow the rib and channel to read on claim 1 without changing the purpose of the rib and the channel and that is to prevent relative movement between the device and the channel (C2:L64-66) for insertion into a positioning recess of an injection device, the positioning rib arranged offset laterally from the handling recess and extending in a longitudinal field defined by the handling recess (the handling recess is offset from the channel in the middle of the channel; Hoffman annotated Fig. 3, the rib and channel are in the center of the base panel offset from the side walls of the base panel, 24 and 28, Fig. 3), wherein the lateral position of the positioning rib is central in the channel (Fig. 2).  
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the positioning rib as taught by Dods to modify the invention of Hoftman in order to prevent relative horizontal movement between the packaged object and the display stand (C2:L63-66).
With regard to claim 2, Hoftman-Dods as applied in claim 1 above discloses the claimed invention wherein the handling recess includes a first lateral wall and a second lateral wall interposed by an adjoining wall (Hoftman Annotated Fig. 3).
Further, Dods teaches the first rib end is arranged either aligned longitudinally to the first lateral wall or arranged outside of the longitudinal field defined by the handling recess and wherein the second rib end arranged either aligned longitudinally to the second lateral wall or arranged outside of the longitudinal field defined by the handling recess (the change in shape of lug 32 would allow a user to make the positioning rib be in the center of the handling recess longitudinally or either or both of the rib ends to be arranged outside the longitudinal field defined by the handling recess of Hoftman).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching length of the handling rib as taught by Dods to modify the invention of Hoftman-Dods so that the position of the rib within a slot will serve to maintain the positioning of an arm within a handle. 
With regard to claim 3, Hoftman-Dods as applied in claim 1 above discloses the claimed invention. 
Further, Dods teaches wherein the positioning rib is a single protrusion (C2:L58).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the single protrusion positioning rib as taught by Dods to modify the invention of Hoftman-Dods to in order to production costs by allowing the base and protrusion to be molded from a common piece of plastic material. 
With regard to claim 4, Hoftman-Dods as applied in claim 2 above discloses the claimed invention wherein the first lateral wall (Hoftman Annotated Fig. 3) and the second lateral wall (Hoftman Annotated Fig. 3) of the handling recess extend along inclined planes (Hoftman Annotated Fig. 4) which are truncated by the adjoining wall (Hoftman Annotated Fig. 4).
With regard to claim 8, Hoftman-Dods as applied in claim 2 above discloses the claimed invention wherein the base wall (Hoftman Annotated Fig. 4) of the channel is arranged with a greater depth than the adjoining wall (Hoftman Annotated Fig. 4) of the handling recess.
With regard to claim 9, Hoftman-Dods as applied in claim 1 above discloses the claimed invention wherein a further longitudinal wall (Hoftman Annotated Fig. 3) extends contiguous the longitudinal wall (Hoftman Annotated Fig. 3) of the channel (Hoftman Annotated Fig. 3), the handling recess (Hoftman Annotated Fig. 3) being formed through the further longitudinal wall.
With regard to claim 12, Hoftman discloses a kit comprising a packaging (Hoftman, 100, Fig. 1) for an injection device or an injection device and injection device training device for accommodating in a channel of the packaging, wherein the packaging comprises: the channel extending longitudinally (Hoftman, starting at 113 and running to 109, Fig. 3) to accommodate the injection device, the channel including a longitudinal wall (Hoftman, 108, Fig. 4) adjoining a base wall (Hoftman Annotated Fig. 4); a handling recess (Hoftman, 107, Fig.1) formed through the longitudinal wall. 
Hoftman does not disclose a positioning rib extending longitudinally from a first rib end to a second rib end and protruding from the base wall into the channel the positioning rib is capable of being inserted into a positioning recess of the injection device, wherein the positioning rib is arranged offset laterally from the handling recess, and extending in a longitudinal field defined by the handling recess, wherein a lateral position of the positioning rib is central in the channel and wherein said positioning recess to accommodates the positioning rib.
Dods teaches a positioning rib (32, Fig. 2) extending longitudinally from a first rib end to a second rib end and protruding from a base wall (31, Fig. 2) into a channel (36, Fig. 2) (although the positioning rib and channel in Dods are cylindrical, a POSITA that a mere change in shape from cylindrical to rectangular would allow the rib and channel to read on claim 1 without changing the purpose of the rib and the channel and that is to prevent relative movement between the device and the channel (C2:L64-66)) for insertion into a positioning recess of the injection device, wherein the positioning rib is arranged offset laterally from the handling recess and extending in a longitudinal field defined by the handling recess (the handling recess is offset from the channel in the middle of the channel; Hoffman annotated Fig. 3, the rib and channel are in the center of the base panel offset from the side walls of the base panel, 24 and 28, Fig. 3), wherein a lateral position of the positioning rib is central in the channel, and wherein said positioning recess accommodates the positioning rib (Fig. 2; C2:L57-59).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the positioning rib as taught by Dods to modify the invention of Hoftman in order to prevent relative horizontal movement between the packaged object and the display stand (C2:L63-66).
With regard to claim 14, Hoftman-Dods as applied in claim 12 above discloses the claimed invention.
Further, Dods teaches wherein the positioning recess of the device and the positioning rib of the packaging are arranged to locate the injection device in the channel with (the rib of Dods in the center of the packaging which would place it in the channel of Hoftman): with at least one of a distal end of the injection device arranged apart from a distal end wall of the channel; a proximal end of the injection device arranged apart from a proximal end wall of the channel (while changing the shape of the plug 32 a user could make a design choice as to where to place the proximal or distal end of the device in relation to the proximal or distal end wall of the channel of Hoftman).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the rib arrangement as taught by Dods to modify the invention of Hoftman-Dods so that the position of the rib within a slot will serve to maintain the positioning of an arm within a handle.
With regard to claim 15, Hoftman-Dods as applied in claim 14 above discloses the claimed invention.
Further Dods teaches wherein the positioning recess and the positioning rib are arranged to be capable of preventing accommodation of an injection device in the channel (of Hoftman) with: with at least one of: the distal end of the injection device arranged proximal the proximal end wall of the channel; the proximal end of the injection device arranged proximal the distal end wall of the channel. 
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the positioning of the device in the packaging as taught by Dods to modify the invention of Hoftman-Dods in order to ensure the device is not placed in the package backward.
With regard to claim 16, Hoftman-Dods as applied in claim 12 above discloses the claimed invention.
Further, Dods teaches wherein the positioning recess of the injection device is arranged to be at least one of contiguous or in abutment with an accommodated positioning rib of the packaging (C2:L63-64).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the contiguous or abutting recess as taught by Dods to modify the invention of Hoftman-Dods to provide an improved packaging system for securely packaging a device (C1:L23-25).
With regard to claim 19, Hoftman-Dods as applied in claim 12 above discloses the claimed invention wherein the positioning rib and positioning recess are adapted with a force-fit connection, wherein the force-fit connection includes an extraction force less than a weight of the packaging (This would be necessary or every time a user tried to extract a device it would be difficult because the user would have to hold the package with one hand while extracting with the other).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Dods as applied in claim 12 above and in further view of Perthu (U.S. 2017/0072142 A1).
With regard to claim 17, Hoftman-Dods as applied in claim 12 above discloses the claimed invention.
Hoftman-Dods does not disclose wherein the injection device comprises a further positioning recess arranged longitudinally aligned and opposed positioning recess.
Perthu teaches wherein a device comprises a further positioning recess arranged longitudinally aligned and opposed positioning recess (Perthu, 225-226 are two positioning recesses opposed longitudinally from one another, Fig 2c).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the opposing positioning recesses as taught by Perthu to modify the invention of Hoffman-Dods making the assembly of the protective cover easier (Perthu; ¶ 161).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Dods as applied in claim 12 above in further view of Julian.
With regard to claim 20, Hoftman-Dods as applied in claim 12 above discloses the claimed invention.
Hoftman-Dods does not disclose wherein the injection device contains a substance selected from: glatiramer acetate; adalimumab; an anti-CGRP antibody; reslizumab; follicle- stimulating hormone; a substance for use in the treatment or prevention of a disorder that affects dexterity of a user.
Julian teaches an injection device that contains adalimumab (Julian; ¶ 76).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the label as taught by Julian to modify the invention of Hoftman-Dods in order to use an inhibitor with an automatic injection device of the invention for the treatment of disorders, such as rheumatoid arthritis, the most common adverse events (AEs) were bronchitis, hypersensitivity, arthritic pain, cough and rhinitis.  (Julian; ¶ 76).

Allowable Subject Matter
Claims 5, 7, 18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 17 May 2022 have been fully considered but they are not persuasive. 
In response to the Applicant's argument that “The display stand 20 of Dods does not disclose a channel of any kind, and thus does not disclose a handling recess extending through a lateral wall of the channel nor does it disclose any longitudinal field defined by the handling recess. The lug 32 does not extend longitudinally from a first rib end to a second rib end, as recited in the amended claims, and instead is cylindrically shaped for the specific purpose of fitting within a complimentary shaped of the model vehicle 22. Dods, at col. 2, 11. 63-66. For at least this reason, the lug 32 cannot be said to correspond to the positioning rib, as claimed in the amended independent claims). This assertion is incorrect.  The channel is 36 and the lug is 32.  The Examiner used MPEP § 2144(IV)(B) changes in shape to make the channel and the lug rectangular so that they would read on the independent claims.
In response to the Applicant's argument that “Hoftman and Dods together still fail to disclose the claimed structural relationship between the positioning rib, the handling recess, and the longitudinal field. This is because Dods only discloses a lug 32 protruding from a display stand 20. Dods fails to disclose any relationship between the lug 32 and a handling recess in a channel of the display stand 20 and further fails to disclose any relationship between the lug and a longitudinal field of the display stand 20”.  The handling recess in a channel are taught by Hoftman.
With regard to Applicant's argument that “Hoffman explicitly suggests placing lugs 112 for positioning a scalpel in slots 111 that are located outside of the alleged longitudinal field defined by the alleged handline recess of Hoftman”.
First off, how does one explicitly suggest?
Second, Hoffman discloses that “scalpel slots 111 may have a spacer lug 112 extending inward from each of the walls of scalpel slots 111 to a distance of not more than about half the space between said walls”.  This would allow a user to have a design choice.
In response to Applicant's argument that “the lug 32 would directly conflict with the function of the transfer trays of Hoftman and render the base of the transfer tray unsatisfactory for its intended purpose. For example, the lug 32 of Dods would mean that a surgical sharp could not simply be "dropped into the tray with little care" (Hoftman, at col. 3, 11. 11. 57 and 58), but would instead need to be precisely positioned upon the rib. Indeed, a central, upwardly protruding rib would in fact prevent many items that lacked a corresponding cavity (such as a scalpel) from being secured with slots 111, thereby rendering the device unsuitable for its intended purpose. In such cases, the sharp ends of the surgical sharp would not be encased in the slots 111 due to the lug 32 of Dods elevating the position of the surgical sharp. This would expose the ends of the sharp and increase the likelihood of puncture. Safety and ease of use would thus be compromised, still further compromising the functioning of Hoftman and rendering it unsatisfactory for its intended purpose”.  This is incorrect. The Applicant does not take the fact the lug fits into a slot so the would be no elevating of the surgical sharp.
In response to the Applicant's argument that the obviousness rejection relies on improper hindsight is incorrect.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In response to Applicant's argument that Dods is not analogous art.
A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
Both inventions are in USPC class 206 which would lead a POSHITA to finding Dods.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735        

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735